                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MARVIN PROFITT,                                     Case No.17-cv-07136-JD (PR)
                                                       Petitioner,                          ORDER DENYING MOTIONS TO
                                   8
                                                                                            DISMISS; DIRECTING
                                                v.                                          PETITIONER TO PROVIDE
                                   9
                                                                                            NOTICE RE: HOW HE WISHES
                                  10    ROB HOWE, Chief Probation Officer, Lake             TO PROCEED WITH
                                        County Probation Department, XAVIER                 UNEXHAUSTED CLAIMS
                                  11    BECERRA, Attorney General of the State of
                                        California,                                         Re: Dkt. Nos. 12, 14
                                  12
Northern District of California




                                                       Respondents.
 United States District Court




                                  13

                                  14
                                              Marvin Profitt, a former state prisoner, filed a pro se petition for a writ of habeas corpus
                                  15
                                       pursuant to 28 U.S.C. § 2254. The respondents have filed separate motions to dismiss. The
                                  16
                                       motions are denied. However, Robert Howe is terminated as a respondent. Because two of
                                  17
                                       Profitt’s three federal claims are not exhausted, he is granted leave to file an amended petition
                                  18
                                       asserting only the exhausted claim or to file a motion to stay and abey his petition while he
                                  19
                                       exhausts his unexhausted claims in state court.
                                  20
                                                                                BACKGROUND
                                  21
                                              A jury found Profitt guilty of five counts related to several felony and misdemeanor
                                  22
                                       charges for Driving Under the Influence (“DUI”). People v. Profitt, 8 Cal. App. 5th 1255, 1258
                                  23
                                       (Cal. Ct. App. Feb. 27, 2017). The California Court of Appeal affirmed the conviction. Id. The
                                  24
                                       California Supreme Court denied review. Amended Petition at 3; ECF No. 10-3. Profitt
                                  25
                                       completed his sentence and supervised release on July 10, 2017. Id. His federal petition was filed
                                  26
                                       on December 14, 2017. ECF No. 1. His petition asserts three claims of ineffective assistance of
                                  27
                                       trial counsel, based on: (1) counsel’s closing argument; (2) counsel’s failure to file a motion to
                                  28
                                   1   dismiss under Arizona v. Youngblood, 488 U.S. 51 (1988) (failure to preserve relevant evidence);

                                   2   and (3) counsel’s failure to file a motion to dismiss under Brady v. Maryland, 373 U.S. 83 (1963)

                                   3   (suppression of exculpatory evidence).

                                   4                                               DISCUSSION

                                   5   I. CUSTODY

                                   6          Both respondents argue the petition must be dismissed because Profitt was not in custody

                                   7   at the time he filed it.
                                                The federal writ of habeas corpus is only available to persons “in custody” at the time the
                                   8   petition is filed. 28 U.S.C. §§ 2241(c), 2254(a); Maleng v. Cook, 490 U.S. 488, 490-91 (1989);
                                       Carafas v. LaVallee, 391 U.S. 234, 238 (1968). This requirement is jurisdictional. Id. A
                                   9   petitioner who files a habeas petition after he has fully served his sentence and who is not subject
                                       to court supervision is not “in custody” for the purposes of this court’s subject matter jurisdiction
                                  10   and his petition is therefore properly denied. De Long v. Hennessey, 912 F.2d 1144, 1146 (9th
                                       Cir. 1990).
                                  11            The custody requirement does not require that a prisoner be physically confined. Maleng,
                                       490 U.S. at 491. A petitioner who is on parole at the time of filing is considered to be in custody,
                                  12   see Jones v. Cunningham, 371 U.S. 236, 241-43 (1963), as is a petitioner on probation, see Chaker
Northern District of California
 United States District Court




                                       v. Crogan, 428 F.3d 1215, 1219 (9th Cir. 2005). Custody is found where the sentence imposed
                                  13   significantly restrains the petitioner’s liberty, see, e.g., Dow v. Cir. Ct., 995 F.2d 922, 923 (9th Cir.
                                       1993) (sentence of mandatory attendance to 14 hour alcohol abuse rehabilitation program
                                  14   sufficient to place petitioner in custody), but not where only a fine is imposed, see Dremann v.
                                       Francis, 828 F.2d 6, 7 (9th Cir. 1987) (sentence which only imposes fine not enough to satisfy
                                  15   custody requirement even if petitioner faces imprisonment for failure to pay).
                                  16          Profitt asserts several arguments to show he was in custody on December 14, 2017, the day

                                  17   he filed his petition. The most persuasive is that, as part of his sentence, the court ordered he

                                  18   “participate effectively in those programs of counseling in which he is directed to participate by

                                  19   the probation officer. Including, enrollment and successful completion of an AODS (alcohol and

                                  20   other Drug Services) program.” Ex. E.; ECF No. 15 at 18 (portion of superior court sentencing

                                  21   minutes); Resp’s Ex. D.; ECF No. 12-1 at 35 (same). Profitt presents evidence that, on October

                                  22   27, 2016, he enrolled in a Second Offender program under California Vehicle Code § 23152

                                  23   (driving under the influence) that was to last 18 months. Ex. F; ECF No. 15 at 20. He argues that,

                                  24   because the program lasted 18 months, on December 14, 2017, he was still enrolled in it.

                                  25          Dow held that mandatory attendance at a 14-hour alcohol abuse rehabilitation program,

                                  26   which required Dow’s physical presence at a particular place, significantly restrained his “liberty

                                  27   to do those things which free persons in the United States are entitled to do and, therefore, must be

                                  28   characterized, for jurisdictional purposes, as “‘custody.’” See Dow, 995 F.2d at 923. Under Dow,
                                                                                          2
                                   1   Profitt’s enrollment in an 18-month alcohol rehabilitation program is sufficient to establish

                                   2   “custody” at the time he filed his petition.

                                   3          Respondents argue that the 18-month class does not mean Profitt was in custody because

                                   4   the Probation Department terminated its supervision of Profitt before he filed his federal petition

                                   5   and Profitt is taking the alcohol rehabilitation class from the Department of Motor Vehicles so that

                                   6   he can have his driver’s license reinstated. Respondent Becerra submits the declaration of Teddi

                                   7   Walker, Profitt’s probation officer, who states that the probation office ended Profitt’s period of

                                   8   mandatory supervision on July 10, 2017 and closed his file on July 13, 2017. Regarding the

                                   9   alcohol and drug counseling program ordered by the court, Walker states: “I did not order Mr.

                                  10   Profitt to engage in any alcohol and drug counseling because Mr. Profitt was independently taking

                                  11   classes through the California Department of Motor Vehicles in an effort to get his driver’s license

                                  12   reinstated. It was determined that these classes were sufficient for the purposes of Mr. Profitt’s
Northern District of California
 United States District Court




                                  13   rehabilitation during his period of mandatory supervision and that Mr. Profitt did not need an

                                  14   additional obligation. . . . I have no control over the California Department of Motor Vehicles, its

                                  15   administrative processes, or its requirements for the reinstatement of driving privileges.”1 Profitt

                                  16   declares, “I was told by the probation department if I enrolled in the DDP program they would not

                                  17   make me do the AODS program.”

                                  18          Profitt’s sentence of mandatory supervision required his “enrollment and successful

                                  19   completion of an AODS program,” which the probation officer would direct him to participate in.

                                  20   Thus, Profitt’s sentence, like the sentence in Dow, included enrollment and completion of an

                                  21   alcohol and drug program. The only difference is that Profitt’s probation officer terminated

                                  22   Profitt’s mandatory supervision before he completed the alcohol rehabilitation program.

                                  23   However, under the court’s order, Profitt had to successfully complete the program. Because,

                                  24   when Profitt filed his petition, he was still enrolled in the alcohol treatment program ordered in his

                                  25

                                  26   1
                                         Profitt objects to Walker’s declaration because it is declared “in good faith based on the
                                  27   information and belief that the foregoing is true and correct,” rather than “under penalty of
                                       perjury.” For purposes of this motion, the Court overrules the objection. However, even
                                  28   accepting the declaration, the Court finds the 18-month class established Profitt was in custody at
                                       the time he filed his petition.
                                                                                          3
                                   1   sentence, he was in “custody” for purposes of habeas jurisdiction.

                                   2          Therefore, the motions to dismiss based on lack of custody are denied.

                                   3   II. Proper Respondent

                                   4           Respondent Rob Howe, Lake County Chief Probation Officer, argues he is not a proper

                                   5   respondent in this action because the petition fails to allege any evidence or claims against him.

                                   6          The rules governing relief under 28 U.S.C. § 2254 require a person in custody pursuant to

                                   7   the judgment of a state court to name the “state officer having custody” of him as the respondent.

                                   8   Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th Cir. 1996) (quoting Rule 2(a) of the Rules

                                   9   Governing Habeas Corpus Cases Under § 2254). Failure to name the custodian as a respondent

                                  10   deprives federal courts of personal jurisdiction. Belgarde v. State of Montana, 123 F.3d 1210,

                                  11   1212 (9th Cir. 1997). This person typically is the warden of the facility in which the petitioner is

                                  12   incarcerated. Stanley v. Cal. Sup. Ct., 21 F.3d 359, 360 (9th Cir. 1994). If the petitioner is on
Northern District of California
 United States District Court




                                  13   probation or parole, he may name his probation or parole officer “and the official in charge of the

                                  14   parole or probation agency, or the state correctional agency, as appropriate.” Ortiz-Sandoval, 81

                                  15   F.3d at 894. In other cases, the petitioner may name the state attorney general. Id.; Belgarde, 123

                                  16   F.3d at 1212.

                                  17          Respondent Howe misunderstands the purpose of a respondent in a habeas action. Unlike

                                  18   a civil rights action, where the complaint must contain allegations that the defendant violated the

                                  19   plaintiff’s constitutional rights, in a habeas action the respondent is the person who has custody of

                                  20   the petitioner. Arguably, the Lake County Probation Department is a proper respondent because it

                                  21   has the responsibility, given to it by the superior court, to ensure Profitt completes his alcohol

                                  22   rehabilitation program.

                                  23          However, there is no need for two respondents in this action. Because Xavier Becerra, the

                                  24   Attorney General of the State of California, is a proper respondent, Howe is terminated as a

                                  25   respondent.

                                  26   III. Exhaustion

                                  27          Respondent Becerra argues Profitt’s second and third federal claims are unexhausted

                                  28   because he did not submit his second claim to the California Supreme Court and he did not submit
                                                                                          4
                                   1   his third claim to the California Court of Appeal or the California Supreme Court.
                                                Prisoners in state custody who wish to challenge collaterally in federal habeas proceedings
                                   2   either the fact or length of their confinement are first required to exhaust state judicial remedies,
                                       either on direct appeal or through collateral proceedings, by presenting the highest state court
                                   3   available with a fair opportunity to rule on the merits of each claim they seek to raise in federal
                                       court. 28 U.S.C. § 2254(b), (c); Rose v. Lundy, 455 U.S. 509, 515-16 (1982). To comply with the
                                   4   fair presentation requirement, a claim must be raised at every level of appellate review; raising a
                                       claim for the first time on discretionary review to the state’s highest court is insufficient. Casey v.
                                   5   Moore, 386 F.3d 896, 918 (9th Cir. 2004) (holding that where petitioner only raised federal
                                       constitutional claim on appeal to the Washington State Supreme Court, claim not fairly presented).
                                   6   The exhaustion requirement is not jurisdictional, but rather a matter of comity. Granberry v.
                                       Greer, 481 U.S. 129, 133-34 (1987). However, a district court may not grant the writ unless state
                                   7   court remedies are exhausted or exhaustion there is either “an absence of available state corrective
                                       process” or such process has been “rendered ineffective.” 28 U.S.C. § 2254(b)(1)(A)-(B).
                                   8
                                       The appropriate time to assess whether a prisoner has exhausted his state remedies is when the
                                   9
                                       federal petition is filed, not when it comes on for hearing in the district court or court of appeals.
                                  10
                                       Id.; Brown v. Maass, 11 F.3d 914, 915 (9th Cir. 1993).
                                  11
                                                 The Court has reviewed the opinion of the California Court of Appeal and the petition
                                  12
Northern District of California




                                       Profitt submitted to the California Supreme Court. Resp’s. Exs. A and G.2 Profitt submitted his
 United States District Court




                                  13
                                       first two federal claims to the Court of Appeal. These claims are ineffective assistance of counsel
                                  14
                                       based upon (1) counsel’s closing argument and (2) counsel’s failure to move for dismissal because
                                  15
                                       the police did not preserve relevant evidence (Youngblood claim). Profit only submitted the
                                  16
                                       ineffectiveness claim based on counsel’s closing argument to the California Supreme Court.
                                  17
                                       Therefore, his ineffectiveness claims based on Youngblood and Brady are not exhausted. In his
                                  18
                                       opposition, Profitt argues “the substance of all petitioner’s claims was presented to the State
                                  19
                                       Courts.” This conclusory statement is not sufficient to show he exhausted his state court remedies.
                                  20
                                                 Because this is a mixed petition, Profitt will be given the opportunity to proceed in one of
                                  21
                                       three ways. First, he may file an amended petition containing his one exhausted claim. Second,
                                  22
                                       he may file a motion to stay and abey his petition under Rhines v. Weber, 544 U.S. 269 (2005). In
                                  23
                                       Rhines, the United States Supreme Court stated that a stay and abeyance of a mixed federal
                                  24
                                       petition was available only in the limited circumstances where: (1) good cause is shown for a
                                  25
                                       failure to have first exhausted the claims in state court; (2) the claims at issue potentially have
                                  26
                                       merit; and (3) there has been no indication that the petitioner was intentionally dilatory in pursuing
                                  27

                                  28   2
                                           Neither party has submitted Profitt’s petition to the Court of Appeal.
                                                                                            5
                                   1   the litigation. Id. at 277-78.

                                   2           Third, Profitt may file a motion for a stay pursuant to the three-step procedure outlined in

                                   3   Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003) and King v. Ryan, 564 F.3d 1133 (9th Cir. 2009).

                                   4   “Pursuant to the Kelly procedure, (1) a petitioner amends his petition to delete any unexhausted

                                   5   claims; (2) the court stays and holds in abeyance the amended, fully exhausted petition, allowing

                                   6   the petitioner the opportunity to proceed to state court to exhaust the deleted claims; and (3) the

                                   7   petitioner later amends his petition and re-attaches the newly-exhausted claims to the original

                                   8   petition.” King, 564 F.3d at 1134 (citing Kelly, 315 F.3d at 1070-71). A petitioner seeking to use

                                   9   the Kelly three-step procedure is not required to show good cause, as under Rhines, but must show

                                  10   that the amendment of any newly exhausted claims back into the petition satisfies both Mayle v.

                                  11   Felix, 545 U.S. 644, 655 (2005), by sharing a “common core of operative facts” and Duncan v.

                                  12   Walker, 533 U.S. 167 (2001), by complying with the statute of limitations. King, 564 F.3d at
Northern District of California
 United States District Court




                                  13   1141-43.3

                                  14                                             CONCLUSION

                                  15           Based on the foregoing, the Court orders as follows:

                                  16           1. The motions to dismiss are denied.

                                  17           2. The Clerk of the Court shall terminate Rob Howe as a respondent.

                                  18           3. Within twenty-eight (28) days of service of this order, Profitt must inform the Court of

                                  19   which option he intends to follow and either file an amended petition with only the exhausted

                                  20   claims or file a motion to stay following either the Rhines or Kelly procedures as described above.

                                  21   Failure to respond within the designated time may result in the dismissal of this action.

                                  22           4. Petitioner must keep the Court informed of any change of address and must comply with

                                  23   the Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this action

                                  24   for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

                                  25

                                  26   3
                                         The habeas corpus statute imposes a one-year statute of limitations for filing non-capital habeas
                                  27   corpus petitions in federal court. In most cases, the one-year period will start to run on the date
                                       the state court judgment became final by the conclusion of direct review or the expiration of time
                                  28   for seeking direct review, although the statute of limitations is tolled while a properly filed
                                       application for state post-conviction or other collateral review is pending. 28 U.S.C. § 2244(d).
                                                                                          6
                                   1

                                   2         IT IS SO ORDERED.

                                   3   Dated: May 3, 2019

                                   4
                                                                     JAMES DONATO
                                   5                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 7
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        MARVIN PROFITT,
                                   4                                                          Case No. 17-cv-07136-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        ROB HOWE, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on May 3, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
 United States District Court




                                  13
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Marvin Profitt
                                       4678 Inyo Way
                                  18   Kelseyville, CA 95451
                                  19

                                  20
                                       Dated: May 3, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          8
